Locher, J.
The question before us is whether the Court of Claims abused its discretion in denying certification of a class action pursuant to Civ. R. 23(B)(3). For the reasons set forth below we hold that an abuse of discretion has occurred. Accordingly, we reverse the judgment of the court of appeals and remand for class certification.
I
The question of what constitutes an abuse of discretion has been examined by this court in numerous contexts. See, e.g., Rohde v. Farmer (1970), 23 Ohio St. 2d 82 [52 O.O.2d 376] (with respect to granting of a new trial); Consumers’ Counsel v. Pud. Util. Comm. (1984), 10 Ohio St. 3d 49 (with respect to Public Utilities Commission of Ohio’s orders). Recently in Vinci v. American Can Co. (1984), 9 Ohio St. 3d 98, we examined, in some detail, the question of what impact, if any, potential dissimilarity in remedies would have on class action certifications. We held as a general rule in class certification: “A trial court’s determination that a cause proceed as a class action under Civ. R. 23 will not be disturbed absent an abuse of discretion.” Id. at *232paragraph one of the syllabus. We also held that “[w]hile potential dissimilarity in remedies is a factor to be considered in determining whether individual questions predominate over common questions pursuant to Civ. R. 23(B)(3), that alone does not prevent a trial court from certifying the cause as a class action.” (Emphasis added.) Id. at paragraph three of the syllabus.
It is implicit from the above language that a trial court determination which seeks to deny class action certification should not predicate such denial solely on the basis of dissimilarity in remedies. Although the Court of Claims was not afforded the guidance of our Vinci decision at the time of its judgment, the outcome in Vinci was presaged by two appellate court decisions, Portman v. Akron Savings & Loan Co. (1975), 47 Ohio App. 2d 216 [1 O.O.3d 287], and Miles v. N.J. Motors (1972), 32 Ohio App. 2d 350 [61 O.O.2d 518]. Neither of these opinions was discussed by the Court of Claims in its opinion. This omission, in itself, is not determinative of an abuse of discretion. The concern remains, however, that a trial court should not dispose of a class certification solely on the basis of disparate damages.1 Such a decision, being contrary to the weight of the authority and without an articulated rationale, is difficult to justify on appellate review although such a decision may not necessarily rise to the level of an abuse of discretion.
II
The standard for “abuse of discretion” is readily defined, albeit broadly, as more than an error of law or judgment, but implies an attitude on the part of the trial court that is unreasonable, arbitrary, or unconscionable. State v. Adams (1980), 62 Ohio St. 2d 151, 157 [16 O.O.3d 169]; Lee v. Jennings Transfer Co. (1967), 14 Ohio App. 2d 221, 223 [43 O.O.2d 452]; Granneman v. Cincinnati Street Ry. Co. (1941), 67 Ohio App. 536, 537 [21 O.O. 556]. A *233single analytical error by the trial court, in an otherwise correct analysis, might not necessarily constitute a sufficient basis to overturn the decision of the court under established tests for abuse of discretion. The trial court, however, went too far in requiring a “certainty that a common issue of breach of three to six thousand contracts probably exists.” Such a criterion is not a part of any law of this state and, in the absence of authority or support, is impermissible. The first justification for denial of class certification by the Court of Claims was therefore incorrect as a matter of law and was a prima facie unreasonable burden to impose on the appellant herein. In addition, it appears that the Court of Claims was not reviewing the propriety of class certification but was attempting, contrary to the applicable law, to reach the merits of the claim. Class action certification does not go to the merits of the action. See Eisen v. Carlisle & Jacquelin (1974), 417 U.S. 156, 177; Portman v. Akron Savings & Loan Co., supra, at 220.
Ojalvo argued that the university had failed to give university employees, during a finite period of time, a specific percentage increase in pay. A careful review of the findings of fact and conclusions of law does not provide a basis to indicate why the single legal question of liability presented by appellant, whether the university unlawfully failed to pay a salary increase to its employees, should be resolved under an entirely unsubstantiated “certainty” test prior to trial on the merits. The trial court’s statement that it “finds that there is no certainty that a common issue of breach of three to six thousand contracts probably exists” thus not only is unreasonable in its test of “certainty,” but also is an attempt to merge an improper analysis of the merits of the claim with the proper test of commonality under Civ. R. 23(A)(2). The court’s resolution of the narrow issue of commonality by the conclusion that the breach probably does not exist is unreasonable since no arguments were made, nor need have been made, with respect to the actual merits of the case beyond the necessity of establishing the validity of certification under Civ. R. 23. See Eisen v. Carlisle & Jacquelin, supra; Portman v. Akron Savings & Loan Co., supra.
Since the Court of Claims’ first reason for denial of class certification is incorrect, it is necessary to closely examine the remaining reasons adopted by the court for denying the class certification to determine if any of these reasons are valid. If such validity exists, then notwithstanding the error with respect to the first reason, we would still be compelled to affirm the trial court’s decision.
Ill
The second reason offered by the Court of Claims for rejection of class certification is that no other members of the alleged putative class had filed a comparable suit or had sought to intervene. Becker v. Schenley Industries, Inc. (C.A.2, 1977), 557 F.2d 346, is cited to support this reason. In Becker the Second Circuit Court of Appeals affirmed the United States District Court for the Southern District of New York in denying a class action certification. *234The basis for the denial was that the plaintiffs who brought the suit failed to intervene in'an earlier case which had raised the same issue that plaintiffs subsequently attempted to relitigate. The Court of Claims’ belief that other alleged class members must have filed a comparable suit prior to class certification thus not only is a misstatement of applicable law,2 but also misconstrues the holding of the cited case.
IV
The final reason given by the Court of Claims is that the claims of the alleged class members “may fall within and be subject to administrative and not Court determination.” To buttress what might otherwise be an adequate reason, appellee offers the further refinement that each of the three thousand to six thousand potential claims should be handled on an individualized basis, administratively, pursuant to R.C. 2743.10. Appellee hypothesizes “the administrative procedure provides a speedy, judicially economic and efficient remedy.” Appellee, however, fails to consider its own previous argument raised with respect to class notification requirements that “[faculty and administrators and professional staff members come and go frequently. Visiting professors and scholars are present on campus for short periods of time. Many of the faculty and staff who. were at OSU during 1981-1982 may now be in diverse corners of the world, a fact making the notice requirement of Civ. R. 23(C)(2) an extremely time consuming and expensive chore.” This prior argument, in conjunction with the supposition that many members of the alleged putative class are presently employed by the university, demonstrates the difficulty of obtaining administrative relief. As a practical matter many potential claimants would never realize they were entitled to pecuniary redress, particularly those individuals “in diverse corners of the world.” Appellant accurately argues that potential claimants who continue to be employed by the university would have even less of an incentive to act individually against their present employer for relatively nominal amounts of money in an administrative proceeding.3
It has been noted that “the Rule 23 class action ‘as a way of redressing group wrongs is a semi-private remedy administered by the lawyer in private *235practice’ — a cross between administrative action and private litigation.” Dolgow v. Anderson (E.D.N.Y. 1968), 43 F.R.D. 472, 481 (citing Kalven & Rosenfield, The Contemporary Function of the Class Suit [1941], 8 U. Chi. L. Rev. 684, 717). See, also, 1 Newberg on Class Actions (1977) 9, Section 1000a. Cf. Miles v. N.J. Motors, supra. The class action would seemingly provide the ideal means of adjudicating in a single proceeding what might otherwise become three thousand to six thousand separate administrative actions. This is particularly true where, for any of the number of reasons previously articulated, the individual class members might prefer not to seek redress or could even be unaware of the availability of redress. The Court of Claims did not review appellant’s claims in this spirit and sought to render a decision apparently based on fears of complex litigation (ex hypothesi horribili ad judicium terrendum) rather than on the applicable law.
Y
The first step in deciding whether to certify a class action is to read Civ. R. 23 and ascertain if the threshold requirements of division (A) have been met. Once those requirements are surmounted the court must then turn to Civ. R. 23(B)(3) to ascertain whether the plaintiff class comports with the matters specified therein. It is clear to us that appellant’s three thousand or more potential class members are sufficiently numerous to fulfill subdivision (A)(1). Moreover, a single question of averred breach of contract, albeit with respect to several different types of contracts, should fulfill subdivision (A)(2) where the percentage increase was uniform. It should be noted that Civ. R. 23(A)(2) specifies a commonality with regard to “questions of law or fact common to the class.” Such a standard clearly does not require commonality with respect to damages but merely that the basis for liability is a common factor for all class members. Appellant’s averred loss of increased salary is typical of the group as a whole since he lost the same percentage of increased salary as other class members, thus fulfilling subdivision (A)(3). Civ. R. 23(A)(3) requires that “the claims or defenses of the representative parties are typical of the claims or defenses of the class.” Thus the Civ. R. 23(A)(3) requirement is met by the essentially typical percentage recovery that appellant shares with the other potential class members. Finally, no convincing argument has been articulated to show appellant could, or would, not fairly and adequately protect the class in fulfillment of subdivision (A)(4). It is clear to us that certification should not now be struck down, after fulfillment of the Civ. R. 23(A) requirements, by an overly narrow construction of Civ. R. 23(B)(3). No one factor under Civ. R. 23(A) or (B)(3) should be overemphasized to defeat the fundamental purpose behind Civ. R. 23. See Weinstein, Some Reflections on the “Abusiveness” of Class Actions (1973), 58 F.R.D. 299. (“When the organization of a modern society, such as ours, affords the possibility of illegal behavior, accompanied by widespread diffuse consequences, some procedural means should exist to remedy or at least deter that conduct. * * * The solution, it seems to me, will have to come from a case by *236case interpretation of subtle doctrines and standards, and not by a rigid narrowing of the Rule, preventing those who need it from obtaining appropriate redress.” [Emphasis added.] Id. at 305.)
Nor should the trial court be allowed to apply impermissible legal criteria or standards. Carey v. Greyhound Bus Co. (C.A.5, 1974), 500 F. 2d 1372, 1380, citing Cypress v. Newport News General & Nonsectarian Hospital (C.A.4, 1967), 375 F. 2d 648; and Matthies v. Seymour Manufacturing Co. (C.A.2, 1959), 270 F. 2d 365.
Upon careful analysis of the trial court’s findings of fact and conclusions of law as discussed hereinabove we hold as follows: a court abuses its discretion in denying certification of a class action: when it requires a certainty that a common issue of fact “probably exists” based on the merits of the class claim; when it finds that no other members of the alleged class had filed a comparable suit or had sought to intervene; where no alternative means of redress is readily available for potential class members; and where under the totality of circumstances Civ. R. 23 is narrowly construed to substantially hinder the remedial purpose of the rulé.
The Court of Claims in the case sub judice has, by applying impermissible legal criteria and so narrowly applying Civ. R. 23 to substantially hinder the remedial purpose of the rule, abused its discretion in view of the inadequacy of all the articulated reasons for denial of class certification.
We therefore reverse the judgment of the court of appeals and remand the cause to the Court of Claims for determination of class certification in conformity with this opinion.

Judgment reversed and cause remanded.

W. Brown, Sweeney and C. Brown, JJ., concur.
Celebrezze, C.J., Holmes and J.P. Celebrezze, JJ., dissent.

 Such a disposition would be contrary to the weight of authority not only in Ohio but also in other jurisdictions. See, e.g., Vasquez v. Superior Court (1971), 4 Cal. 3d 800, 94 Cal. Rptr. 796, 484 P. 2d 964 (retail installment buyers of freezers constitute valid class to seek rescission of sales contracts for fraud); Steinberg v. Chicago Medical School (1977), 69 Ill. 2d 320, 371 N.E. 2d 634 (class action appropriate to adjudicate contract and fraud claims of plaintiffs, applicants for admission to defendant medical school); Brazelton v. Kansas Pub. Emp. Ret. System (1980), 227 Kan. 443, 607 P. 2d 510 (class of public employees permitted to challenge employer’s unilateral retroactive requirement of additional employee contributions to pension fund as breach of contract); Singer v. Topeka (1980), 227 Kan. 356, 607 P. 2d 467 (class of police and fire fighters allowed to challenge statutes increasing pension plan contributions and limiting benefits as breach of vested contractual rights); Deal v. 999 Lakeshore Assn. (1978), 94 Nev. 301, 579 P. 2d 775 (class of condominium owners may bring damage action against developer and contractor for defective construction and workmanship); Onderdonk v. Presbyterian Homes of New Jersey (1981), 85 N.J. 171, 425 A. 2d 1057 (class of retirement home residents allowed to maintain damage action for breach of “life-care” contracts); Derenco, Inc. v. Benjamin Franklin Fed. S. & L. Assn. (1978), 281 Ore. 533, 577 P. 2d 477, certiorari denied (1978), 439 U.S. 1051 (certifying class of homeowner/borrowers challenging bank’s profit from tax and insurance reserve funds); Sharkus v. Blue Cross of Greater Philadelphia (1981), 494 Pa. 336, 431 A. 2d 883 (certifying class of employees challenging defendant’s uniform rejection of claims practices; coverage under different Blue Cross contracts held not to bar certification because common question — whether retroactive denial of benefits was justified — predominated).


 If we were to accept the Court of Claims hypothesis that alleged class members must have either sought intervention prior to class certification or have initiated a compensable suit before class action certification we would create a “Catch 22” to preclude all class actions. Someone has to initiate a suit for the first time. By saying, in effect, that no suit can be filed until that suit has already been filed is illogical and unreasonable. Such a result is contrary to the basis for Civ. R. 23 and contravenes the intent behind class actions.
It would further appear the Court of Claims misconstrued the wording of Civ. R. 23(B)(3)(b) with respect to “the extent and nature of any litigation concerning the controversy already commenced by or against members of the class” as the only factor, rather than as one factor among several, to consider in allowing certification.


 Appellant notes that his own claim is for approximately $161 and that no claims would exceed the $1,000 jurisdictional threshold of R.C. 2743.10 as individual claims.